Citation Nr: 0600442	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-03 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected status postoperative cervical spine fusion C5 and 
C6, currently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher rating for service-
connected chronic low back disability, currently rated as 10 
percent disabling.

3.  Entitlement to assignment of a higher rating for service-
connected sinusitis/allergic rhinitis, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran had over 20 years active duty service ending in 
October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2000, a statement of the case was issued in 
February 2001, and a substantive appeal was received in April 
2001.

In the June 1999 rating decision, service connection was 
granted for migraines and a 50 percent disability rating was 
assigned.  In July 2000, the veteran filed a notice of 
disagreement as to the disability rating assigned, and a 
statement of the case was issued in February 2001.  In a 
statement attached to her April 2001 substantive appeal, the 
veteran withdrew her appeal of the disability rating assigned 
to migraines.  Thus, this issue is not in appellate status.

The veteran had also been advancing claims dealing with a 
dysthymic disorder and fibromyalgia.  In a September 2002 
statement, the veteran indicated that he was satisfied with 
the decision on the dysthymic disorder, and service 
connection was subsequently established for fibromyalgia.  
These issues are not in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as postoperative cervical spine fusion C5 and 
C6, is productive of limitation of range of motion, but 
without limitation of 15 degrees or less of the cervical 
spine and no findings of ankylosis; with no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.

2.  The veteran's service-connected disability, described for 
rating purposes as chronic low back pain, when additional 
functional loss due to pain is considered, is productive of 
no more than slight limitation of motion. 

3.  The veteran's sinusitis/allergic rhinitis is productive 
of a disability picture which more nearly approximates three 
or more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for postoperative cervical spine fusion 
C5 and C6, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 
(effective through September 22, 2002), Diagnostic Codes 5285 
- 5295 (effective through September 25, 2003), Diagnostic 
Code 5293 (effective from September 23, 2002 and reclassified 
to 5243 effective September 26, 2003), Diagnostic Codes 5235 
- 5243 (effective September 26, 2003, including 
reclassification of Diagnostic codes 5285 - 5295).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chronic low back pain, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5293 (effective through 
September 22, 2002), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).

3.  The criteria for entitlement to a 30 percent rating (but 
no higher) for sinusitis/allergic rhinitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Codes 6513, 6522 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed her 
initial claim prior to enactment of the VCAA, and her appeal 
stems from a June 1999 rating decision.  In May 2003, a VCAA 
letter was issued with regard to the veteran's claim for 
higher disability ratings.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in May 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations with 
regard to the issues on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Cervical spine

In December 1998, the veteran underwent a VA examination.  
She complained of neck pain since 1984.  In 1989, she 
underwent a fusion of C5 and 6 for a herniated disc.  The 
neck symptoms improved somewhat, but gradually came back in 
the previous 5 years with the main symptoms being neck 
stiffness and tightening muscles in the neck.  She reported 
it being very difficult for her to work as a laboratory 
technician which requires bending over and looking down a 
microscope for long periods of time and bending her neck when 
drawing blood from patients.  She reportedly stopped working 
as a laboratory technician in October 1998, and was looking 
for employment in marketing.  A December 1997 MRI of the c-
spine revealed the earlier fusion and also ventral 
osteophytes and denting the ventral thecal sac at C3-4 and 
C4-5 interspaces, interpreted as spondylitic disease.  On 
examination of the neck it was stiff on movement and was 
limited in mobility.  She could not touch her sternum with 
her chin and could flex forward about 45 degrees.  Extension 
backwards was similarly restricted to approximately 20 
degrees.  Lateral motion of the neck to the right and left 
appeared to be within normal limits.  There was an area of 
decreased sensation of the skin of the right lower quadrant 
of the abdomen.  The examiner diagnosed history of 
degenerative changes in the cervical spine, status post 
spinal fusion at C5 and 6 in 1989, and currently symptomatic 
with neck stiffness.

In October 2000, the veteran underwent another VA 
examination.  On physical examination of her neck, there was 
marked paracervical muscle spasm.  Her neck had a lot of 
resistance to movement.  She had 15 degrees of flexion, 15 
degrees of dorsiflexion, 10 degrees of right and left 
flexion, and 35 degrees of right and left rotation.  
Neurological examination revealed normal sensory, motor, 
coordination, deep tendon reflexes and cranial nerves.  The 
examiner diagnosed cervical degenerative joint disease, 
status post laminectomy and fusion with both degenerative 
disk and degenerative joint disease persisting.  An x-ray 
showed marked DSN at C5-6 and end plate changes.

In January 2003, the veteran underwent electrodiagnostic 
testing which was consistent with a mild right and left 
carpal tunnel syndrome affecting only the sensory nerve 
fibers.

In April 2003, the veteran underwent another VA examination.  
The veteran reported waking in the morning with pain in the 
neck, having had difficulty finding comfortable positions in 
which to sleep, and pain continuing throughout the day.  She 
described getting a few tingles in the C6 dermatomal 
distribution, dependent on her positioning during sleep, but 
these do not persist and do not constitute additional pain of 
significance.  There were no motor or sensory deficits in 
these areas since post-surgical recovery.  On examination, 
there was normal cervical posturing.  Flexion was 60 degrees, 
extension was 40 degrees, SB-R was 40 degrees, SB-L was 45 
degrees, ROT-L was 65 degrees, and ROT-R was 65 degrees.  
Pain developed during the final 5 degrees of each of the 
above, particularly sharp with SB-R and ROT-L with notable 
tension in the left-sided scalenes.  There were no neurologic 
deficits found in the upper extremities, nor were any 
provoked by these movements.  In consideration of DeLuca, 
with activity there was no loss of strength, speed, endurance 
or coordination, there was increased pain with flare-ups and 
repetitive motion that impair function by an additional 30 
percent.  X-rays of the cervical spine in flexion and 
extension provided information on the stability of the 
fusion.  Frontal and lateral, and flexion and extension views 
of the cervical spine demonstrated loss of disc space at the 
C5-C6 level.  There was movement on flexion and extension 
views above and below this level.  This suggested fusion, 
however disc spaces was still visualized.  The remainder of 
the cervical spine was unremarkable.  There was no 
prevertebral soft tissue swelling, fracture, subluxation, or 
dislocation.  The diagnosis rendered was cervical spondylosis 
persisting postoperatively with functional impairment as 
described, and stability of the fusion at C5-C6 maintained.

In September 2003 the veteran had a radiologic consultation 
with a private physician, and underwent a cervical MRI.  The 
impression was post-operative change identified at the C5-6 
level with partial obliteration of the disc space and 
compatible with the veteran's known history of previous 
fusion at the C5-6 level.  There was focal mild to moderate 
degenerative change in the mid to upper cervical spine with 
associated mild spinal stenosis both at C3-4 and C4-5 and 
associated mild bilateral bony foraminal stenosis.  At the 
operative level at C5-6, there was moderate to marked 
bilateral bony foraminal stenosis visualized, right somewhat 
greater than left.  There was no large lateral disc 
protrusion visualized at any level in the cervical spine.

In October 2003, the veteran was referred to a neurosurgeon 
by her private physician for an evaluation of multiple 
complaints including neck pain, headaches, and pain involving 
the right upper extremity and especially the right wrist.  
She reported tingling involving the first three fingers of 
the right hand, and waking up with numbness involving the 
right upper extremity including the fingers.  On examination 
of the head and neck, there was normal range of motion of the 
neck.  There was no significant paracervical muscle spasm.  
Extremities revealed normal muscle tone and bulk.  Neurologic 
examination revealed no objective motor deficits.  Reflexes 
were unremarkable and uniformly hypoactive.  Sensory 
examination revealed decreased pinprick sensation involving 
the tip of the right thumb.  The rest of the examination was 
unremarkable.  The examiner diagnosed mechanical neck pain, 
and residual cervical radiculopathy with suggestions of 
persistent pathology in the neck.

In October 2003, the veteran underwent a private 
electrodiagnostic examination.  It was noted that she had 
recurrent symptoms in her right upper extremity which were 
consistent with radiculopathy.  The electromyographic 
evaluation was done to determine if a significant nerve root 
compression may be contributing to her symptoms.  The 
clinical impression was that there was no electrodiagnostic 
evidence of a right cervical radiculopathy.

An October 2003 private treatment record reflects that an 
examination of her neck revealed good cervical range of 
motion.  There was point tenderness along the right cervical 
paraspinal muscles and right trapezius muscle.  There was 
also some point tenderness over the extensor digitorum 
communis muscles on the right.  There was also some mild 
tenderness over the ulnar aspect of the right wrist.  
Neurological evaluation revealed pinprick sensation to be 
intact and symmetrical in both upper extremities.  Manual 
motor testing revealed 5/5 bilateral upper extremity 
strength.

Lumbar spine

At the December 1998 VA examination, the veteran reported low 
back pain for at least 5 years.  She reported episodes two to 
three times per year of severe low back pain that shoots down 
the legs and may be triggered by fairly insignificant 
movements of the trunk like getting in and out of the car.  
She reported that a diagnosis of 'SI joint shifting out of 
place' is the explanation for the episodes of pain that may 
last for several days before they clear up with rest.  
Between these episodes she is fairly pain-free but has to be 
careful with her movements to avoid triggering one of these 
episodes.  On examination, the spine was within normal 
limits.  There was no limitation of motion of the lumbar 
spine either in the lateral movements or anterior flexion or 
backward extension.  The examiner diagnosed low back pain 
more likely than not related to degenerative changes in the 
lumbosacral spine.  The examiner noted that a January 1999 
lumbar spine x-ray examination revealed minimal right convex 
scoliosis of the lumbar spine and no joint or other 
abnormalities.

On examination of the low back in October 2000, there was no 
tenderness over her back, sciatic notch or sacroiliac joints.  
Deep tendon reflexes were normal.  Her gait was normal.  She 
could walk on her toes and her heels.  She had 60 degrees of 
flexion, 10 degrees of dorsiflexion, 10 degrees of right and 
left flexion and 5 degrees of right and left rotation.  The 
examiner diagnosed chronic low back pain, more likely than 
not due to degenerative joint disease.  An x-ray revealed 
mild degenerative joint disease at L4-5.

In April 2003, the veteran underwent a VA examination.  She 
complained of pain related to chronic hypertonia of the 
lumbar paraspinous muscles.  X-rays on file showed 
degenerative joint disease that could provoke this condition, 
and there was also likely chronic lumbar strain.  The veteran 
reported constant pain, aggravated by lifting and pushing or 
by getting out of her car.  It was helped by a sensible 
aerobics program which she was no longer able to do due to a 
knee injury.  She reported an inability to sit, stand or walk 
for long periods without having to change from one activity 
to the other.  Flare-ups occurred several times a month and 
could be sudden and severe leaving her incapacitated from 
several minutes to a few days.  She also attributed pain to 
her S-I joints bilaterally.  The examiner noted that she had 
S-I dysfunction.  Pain here could be directly joint-related 
or from dysfunctional tone of the piriformis and related 
muscles, or even the iliopsoas muscles, so it could be due to 
muscular strain or even her fibromyalgia.  On physical 
examination, the low back was tight, moderately tender 
bilateral lumbar paraspinous muscles with moderate loss of 
lumbar lordosis.  LeSegue and SLR was negative bilaterally.  
Gait was normal, and toe and heel walks were normal.  Squat 
was painful due to a nonservice-connected knee condition and 
could not be fully assessed.  Great toe raises were normal.  
Gaenslen's sign was negative, and stretching the iliopsoas 
muscles during this test actually relieved some of her "S-
I" pain.  Sensory and reflex functions in the lower 
extremities were also normal.  Flexion was 90 degrees, 
extension was 35 degrees, SB-B was 40 degrees and bilateral 
rotation was 35 degrees.  There was pain during the last 5 
degrees of flexion improved with stretch, and pain during the 
last 5 degrees of bilateral rotation which did not improve 
with stretch.  With regard to DeLuca factors, the examiner 
assigned an additional 30 percent impairment from pain during 
flare-ups, and additional 20 percent impairment from pain 
during repetitive motion, and 20 percent from reduced 
endurance.  There was no impairment in strength, speed, or 
coordination.  With regard to S-I joint complaints, no DeLuca 
factors applied.  X-rays of the S-I joint area revealed the 
sacroiliac joints were within normal limits.  Mineralization 
and alignment were unremarkable.  The diagnosis was chronic 
low back pain present in service due to lumbar strain and 
degenerative joint disease with functional impairments as 
described, and chronic low back pain present in service 
referred to S-I joints involving chronic strain of the 
bilateral iliopsoas muscles and/or piriformis muscles.

In May 2003, the veteran underwent another VA examination.  
She reported a history of chronic low back pain for 
approximately 10 years, and constant symptoms for the 
previous 1 to 2 years.  She rated the daily pain as a 4 or 5 
on a 10 point scale, and a 9 during flare-ups.  She 
complained that most of her flare-ups were around the 
sacroiliac joint area and with spasms.  She reported 
receiving steroid injections in the past but they did not 
provide long lasting relief.  She had also undergone physical 
therapy.  On examination, straight leg raising was negative 
bilaterally.  There were multiple points of tenderness around 
the SI joint bilaterally upon palpation.  Deep tendon 
reflexes were 2+/4 on bilateral patellae.  There was no 
sensory deficit.  The examiner's assessment was chronic low 
back pain most likely secondary to lumbosacral strain.  
Physical therapy was recommended.

In July 2003, the veteran sought an initial physical therapy 
assessment complaining of low back pain which she claimed she 
had aggravated three weeks prior when lifting a box at floor 
level.  Range of motion was normal, for BB, bilateral side-
bending and rotation.  The physical therapist's assessment 
was that the veteran had chronic low back pain possibly from 
SIJ dysfunction.  The pain appeared to be aggravated more 
from extension activity than flexion.  She appeared to have 
an increased lumbar lordosis and anterior pelvic tilt.

Sinusitis

An entrance examination conducted in February 1977 reflects 
that sinusitis existed prior to service, and that the veteran 
had undergone rhinoplasty surgery.  During service, the 
veteran was treated for nasal congestion, itchy eyes, 
sneezing, and sinus pain.  The diagnosis rendered was chronic 
sinusitis, confirmed by x-ray evidence of maxillary sinusitis 
and evidence of sinus polyp.  A March 1996 allergy skin test 
identified allergies to olive, ragweed, sheep sorrel, and 
English plantain.  A July 1998 examination reflects a 
diagnosis of nasal valve collapse.

In January 1999, the veteran underwent a VA examination.  She 
claimed sinus problems which caused difficulty in breathing 
at times and produced facial headaches.  She claimed symptoms 
for 15 years.  She had a rhinoplasty in 1976 with some 
improvement in her ability to breathe though her nose.  She 
reported the nasal valve collapse in July 1998, and a 
component of allergic rhinitis which contributes to frontal 
headaches.  Upon physical examination, the examiner diagnosed 
difficulty breathing from nasal passage obstruction.  The 
examiner opined that the nasal congestion and narrowing of 
passages making it difficult to breathe and frontal headaches 
attributed to sinusitis are certainly a nuisance but do not 
impair her daily activities or her ability to work in jobs 
for which she is trained.  A January 1999 x-ray of sinuses 
revealed normal sinuses without evidence of disease.

In October 2000, the veteran underwent another VA examination 
for sinusitis and nasal stuffiness.  The examiner noted that 
the veteran did not have allergic rhinitis but has chronic 
nasal stuffiness and recurrent bacterial sinusitis.  The 
veteran reported that up to four times a year her eyes will 
swell shut.  She will have a high fever and has to be on 
antibiotics.  Over the last year, she claimed that the 
antibiotics had to be stopped because they were not working 
and she continued to have discomfort that presumably is 
allergic and not infectious at this time.  The examiner 
diagnosed recurrent bacterial sinusitis.

Correspondence dated in March 2001 from Mark S. Kita, M.D., 
reflects that the veteran was being treated for problems with 
facial headaches and sinus infections, and first sought 
treatment in January 2001.  She primarily complained of 
facial headaches triggered by weather or altitude changes.  
She has also been told she has recurrent sinus infections and 
feels she suffers from 3 to 4 sinus infections per year.  She 
denied any nasal trauma.  At the time of the examination, she 
did not have any persistent significant sinus disease.  A 
March 2001 CT scan of her sinuses was markedly improved over 
her January 2001 CT of her sinuses.  The January 2001 CT scan 
did show significant sinus disease consistent with sinus 
infection in several sinuses.  Her recurrent sinus infections 
have required long term antibiotics.  Her most recent 
infection was cleared with a 6 week course of Augmentin.  She 
will likely require antibiotics for prolonged periods 
(greater than 2 weeks) to clear her infections in the future.  
The veteran reported that her sinus infections and headaches 
are incapacitating when they occur, and occur 3 to 4 times 
per year.

In May 2003, the veteran sought outpatient treatment at the 
VA complaining of a three-week history of sinus pressure and 
tenderness with the resulting headaches.  She denied any 
fevers, chills, nausea, vomiting, dizziness, or 
lightheadedness.  She reported that her nasal discharge was 
yellow colored and not of significant amount.  She had a 
sensation of pressure in her head in the frontal region 
bilaterally.  On physical examination of HEENT (head, eyes, 
ear, nose, and throat), it was remarkable for swollen 
turbinates and clear rhinorrhea.  There was tenderness to 
palpation along the frontal and maxillary sinuses 
bilaterally.  Her oropharyngeal examination was within normal 
limits and she had no lymphadenopathy.  Her tympanic 
membranes were also within normal limits.  The examiner's 
assessment was that she had allergic rhinitis, as well as 
sinus tenderness.  She was prescribed Claritin and nasal 
saline.  She was referred to an allergist.  The matter was 
reviewed and discussed by the VA staff physician who noted 
that CT sinuses showed mild sinus disease.  An examination 
revealed that the veteran appeared uncomfortable with her 
headache but alert and pleasant.  She had mild frontal 
tenderness, no warmth or erythema.  Nasal turbinates appeared 
boggy and somewhat erythematous, nasal discharge was clear 
and thin.  The oropharynx was clear.  The examiner noted that 
the headache was secondary to flare of chronic sinusitis.  
There was no evidence of bacterial infection.  The examiner 
noted a suspicion of allergic component.

In June 2003, the veteran sought surgical evaluation for 
sinus disease.  Her chief complaint with respect to her 
sinuses was chronic intermittent headaches which seem to be 
exacerbated primarily by changes in the weather.  She gave a 
history of allergy symptoms and takes steroid nasal sprays as 
well as occasional Ocean Nasal spray.  She recently started 
on an allergy pill.  Other than the headaches, she does not 
have classic symptoms of sinusitis which would include sinus 
tenderness, drainage, postnasal drip or fevers.  She reported 
receiving antibiotics for sinus infections roughly two times 
over the last six months.  She has a chief complaint of nasal 
obstruction which seems to fluctuate as to the worse side but 
both sides seem to have obstruction roughly on a daily basis.  
She reported being told in the 1980s that she had nasal 
polyps but subsequent CT imaging  did not reveal polyps.  She 
has never been given oral steroids for treatment of polyps.  
She reported migraines which were different from her "sinus 
headaches."  She denied using any over the counter nasal 
sprays.  She reported a tobacco history and currently using 
cigarettes.  On physical examination, she was breathing 
comfortably with normal phonation.  On examination of HEENT, 
the mastoid, pinna and tragus were nontender.  She had a 
relatively straight nasal septum.  She had some mild inferior 
turbinate hypertrophy bilaterally.  She had mildly 
erythematous mucosal changes diffusely with clear mucus 
stranding and bilateral nasal cavities.  Middle meatus was 
patent with no evidence of pus, polyps, lesions or masses 
bilaterally.  Normal nasal pharynx, oral pharynx, hypopharynx 
and larynx with bilateral vocal cord mobility.  The 
subglottis was clear and there was no distinct lesions in the 
larynx.  A May 2003 CT scan of the sinuses of the axial and 
coronal sections revealed widely patent maxillary, ethmoid 
frontal and sphenoid sinuses bilaterally.  There was no 
evidence of polypoid disease, loculated fluid collections or 
mucosal thickening of any significance.  The examiner opined 
that although the veteran was referred for surgical 
intervention for chronic sinusitis, based on history, 
examination and radiographic evidence, she was not a surgical 
candidate for treatment of sinusitis.  Furthermore, she 
likely does not have chronic sinusitis.  She appears to 
suffer from allergic rhinitis and is on adequate medical 
therapy which includes steroid nasal sprays, saline 
irrigation and oral allergy pills.  She was given a 6 month 
follow-up appointment.

In October 2004, the veteran sought outpatient treatment 
complaining of severe nasal congestion with postnasal drip 
and eliciting migraine headache.  On examination of the ear, 
nose and throat, there was wet boggy turbinates occluding the 
nasal passages.  The throat was not congested, and the ear 
canal was clean and TM unremarkable.  The primary diagnosis 
was migraines, and the secondary diagnosis was allergic 
rhinitis.

In March 2005, the veteran sought outpatient treatment for a 
cough.  She developed tightness in chest, cough and nasal 
congestion.  Sputum was initially clear, thicker now, with 
slight color change.  She had pressure over the maxillary 
sinuses and frontal sinus with shooting pains, throbbing of 
teeth.  She is subject to sinus infection, and continues to 
smoke.  Physical examination of HEENT revealed tenderness to 
palpation max and frontal sinuses, and in the lungs there was 
light rhonchi and hint of wheeze.  The examiner diagnosed 
sinusitis.

A July 2005 outpatient treatment reflects an assessment of 
max sinus congestion and nasal polyps.

II.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Spine

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its July 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.



Sinusitis

Under Diagnostic Code 6513, a noncompensable evaluation is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.

III.  Analysis

Cervical spine

The RO initially rated the veteran's disability under 
Diagnostic Code 5290, pertaining to limitation of motion of 
the cervical spine.  Under the revised criteria for rating 
the spine, the disability was rated under Diagnostic Code 
5237, cervical strain.  

Prior to September 26, 2003, an evaluation under Diagnostic 
Code 5290 does not provide for a disability rating in excess 
of 20 percent.  Specifically, a 30 percent rating is not 
warranted under Diagnostic Code 5290, as although examination 
findings reflect limitation of motion with pain, such 
findings do not constitute severe limitation of motion under 
the rating criteria.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  On examination in 
December 1998, the neck was stiff on movement and limited in 
mobility.  Specifically, forward flexion was normal but 
extension backward was restricted to 20 degrees.  Lateral 
motion was normal.  On examination in October 2000, there was 
15 degrees of flexion, 15 degrees of dorsiflexion, and 35 
degrees of rotation.  But since that time, on examination in 
April 2003 flexion was 60 degrees, extension was 40 degrees, 
and rotation was 65 degrees.  Pain was reported during the 
final 5 degrees of each of these reported motions.  Taking 
into consideration the objective findings of the 
examinations, a 30 percent disability rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the cervical spine 15 degrees or less, and 
there have been no findings of ankylosis.  As such, based on 
these objective findings, the veteran's disability does not 
meet the criteria for a 30 percent disability rating.

With regard to rating the veteran's spine disability under 
the criteria for intervertebral disc syndrome, in effect 
until September 22, 2002, this does not provide for a rating 
in excess of 20 percent.  Electrodiagnostic examination 
testing performed in October 2003 revealed no evidence of 
right cervical radiculopathy.  It therefore appears that a 
separate rating for neurological impairment would not be 
appropriate.  Moreover, there is no indication that the 
veteran has had severe or recurring attacks with intermittent 
relief.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of four to six weeks.  As such, a 
disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
her for her pain and functional loss in this case.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  At the December 1998 VA examination, 
the veteran reported that she had stopped working as a 
laboratory technician due to her neck disability, and was 
looking for employment in marketing.  VA's General Counsel 
has noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Likewise, there is 
no evidence of record showing that the veteran has been 
frequently hospitalized due to her cervical spine disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected status 
postoperative cervical spine fusion C5 and C6.  Accordingly, 
the benefit sought on appeal is denied.

Lumbar spine

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain, which has now been 
reclassified as Diagnostic Code 5237.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for lumbosacral strain, 
in effect prior to September 26, 2003.  A 20 percent 
evaluation is not warranted as there are no objective 
findings that the veteran's disability has muscle spasm on 
extreme forward bending, or loss of lateral spine motion in a 
standing position.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  On examinations in 
December 1998 and April 2003, range of motion was normal.  
Other medical records reveal essentially slight limitation of 
motion when pain is considered.  In light of findings of 
degenerative joint disease, and the April 2003 findings of 
low back tightness and moderate tenderness, and reports of 
pain on motion, the Board finds that the 10 percent rating 
assigned is appropriate under the old and new criteria.  With 
regard to the new criteria, a 20 percent rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  As such, based on 
the objective findings of record, the veteran's disability 
does not meet the criteria for a 20 percent disability 
rating.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), no showing of moderate limitation of motion 
(Diagnostic Code 5292), and there is no showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Therefore, the Board does not find 
that veteran's medical records show persistent symptoms of 
neuropathy or other neurological findings so as to arrive at 
the diagnosis of intervertebral disc disease.  Nevertheless, 
assuming for the sake of argument that the veteran's current 
disability did involve radiculopathy and could be defined as 
intervertebral disc disease, there is no medical evidence of 
record to show that the veteran's symptoms are moderate or 
recurring attacks, to warrant a 20 percent evaluation under 
former Diagnostic Code 5293.  With regard to the new 
criteria, there is no evidence that the veteran has 
incapacitating episodes of at least 2 weeks but less than 4 
weeks.  As such, a disability rating in excess of 10 percent 
is not warranted under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
her for her pain and functional loss in this case which is 
productive of no more than slight limitation of motion.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interfered with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the low back disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected chronic low 
back disability.  Accordingly, the benefit sought on appeal 
is denied.

Sinusitis

Upon review of the objective medical evidence of record, it 
is apparent that the physicians and examiners vary on whether 
the veteran's symptomatology is productive of sinusitis or 
allergic rhinitis.  Thus, the Board has considered the 
criteria for both disabilities.  Based upon the evidence of 
record, the Board finds the veteran's sinusitis is presently 
manifested by chronic symptomatology of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
At the October 2000 VA examination, the veteran reported that 
up to four times a year her eyes will swell shut requiring 
antibiotics.  In March 2001, her treating physician, Dr. 
Kita, noted that she has three to four sinus infections per 
year, and her recurrent sinus infections have required long 
term antibiotics.  Her most recent infection was cleared with 
a six week course of antibiotics.  At the June 2003 
evaluation, she reported receiving antibiotics for sinus 
infections roughly two times in the previous six months.  The 
evidence certainly does not compel a finding that the 
criteria for a 30 percent rating have been met, but based on 
the subjective reports of the veteran and objective findings, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the resulting disability picture more 
nearly approximates that for a 30 percent rating.  Further, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 30 percent rating is warranted during the 
period contemplated by this appeal; that is, from November 1, 
1998.  Fenderson.

The Board finds, however, that a disability rating in excess 
of 30 percent is not warranted.  The evidence does not 
reflect that the veteran has undergone radical surgery with 
regard to her sinusitis.  The evidence reflects that the 
veteran underwent a rhinoplasty prior to entry into active 
service, however, she has not undergone any surgeries since 
that time.  Additionally on surgical consultation in June 
2003, the examiner specifically found that based on history, 
examination, and radiographic evidence, she was not a 
surgical candidate for treatment of sinusitis.  Thus, a 50 
percent disability rating is not warranted.  

The Board has also considered the criteria under Diagnostic 
Code 6522 for allergic rhinitis.  This diagnostic criteria 
would not assist the veteran, however, as she is currently in 
receipt of a 30 percent disability rating, which is the 
highest rating assignable under Diagnostic Code 6522.  See 38 
C.F.R. § 4.97, Diagnostic Code 6522; see also Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for sinusitis and/or allergic 
rhinitis. The evidence in this case is against showing that 
the disability causes a marked interference with her 
employment, and there is no evidence that the veteran has 
been hospitalized due to her sinusitis.  On examination in 
January 1999, the examiner opined that while the 
symptomatology associated with sinusitis are clearly a 
nuisance, such symptoms do not impair her daily activities or 
her ability to work in jobs for which she is trained.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's sinusitis and/or allergic rhinitis is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, the Board has concluded that a 30 percent 
disability rating, but no higher, is warranted for the 
veteran's service-connected sinusitis/allergic rhinitis, 
effective from November 1, 1998.


ORDER

Entitlement to a 30 percent disability rating for sinusitis 
is warranted, effective from November 1, 1998.  To this 
extent, the appeal is granted.  

Entitlement to a rating in excess of 20 percent for service-
connected status postoperative cervical spine fusion C5 and 
C6 is not warranted.  Entitlement to a rating in excess of 10 
percent for service-connected chronic low back disability is 
not warranted.  To this extent, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


